Bell, Chief Judge.
The state appeals from an order of the Cobb Superior Court which in effect directs the extradition to another state of one under indictment in Cobb County or, alternatively, directs a transfer of the indicted to another county within Georgia. Held:
The order of the trial judge is obviously null and void on its face for two reasons: (1) The judge seeks to exercise jurisdiction over an extradition which is an authority reserved exclusively to the Governor (Code Ann. § 44-419); and (2) the judge directs a transfer of the indictee to another county within the state, an action which a superior court judge has neither the discretion nor the authority to do. However, the order is not appealable to this court as its subject matters are not of those for which appeal by the state is specifically authorized by Code Ann. § 6-1001a. The principle that a void judgment can be attacked in any court at any time does not apply to the state in criminal cases. City of Manchester v. Rowe, 60 Ga. App. 567 (3) (4 SE2d 477). Therefore, the appeal must be dismissed and the supersedeas previously issued on the *2void order is vacated.
Submitted September 3, 1975
Decided September 3, 1975
Rehearing denied October 2, 1975
George W. Darden, District Attorney, for appellant.
Stephen J. Olah, Barry Staples, for appellee.

Appeal dismissed.


Webb and Marshall, JJ., concur. Webb, J., also concurs specially.